In this cause a judgment was rendered by a justice of the peace in favor of the plaintiffs and the defendant appealed. The case was not docketed in the Superior Court, at the term next ensuing the trial and no motion for arecordari was made at that time; but the trial court found as a fact that counsel for the defendants had not been negligent and had been induced to believe that the controversy would be settled without appeal. Upon the findings of fact the court permitted the appeal to be docketed. The plaintiffs excepted and appealed. The judgment is
Affirmed. *Page 804